PER CURIAM.
Appellant, defendant below, seeks review of an order finding that appellee, plaintiff below, has a right to an accounting. Wé agree with appellant’s contention that there were genuine issues of material fact as to whether appellee’s action for a partnership accounting was barred by laches or by the statute of limitations. The trial court therefore erred in granting appellee’s “Motion for Summary Interlocutory Decree for Right to an Accounting” without first conducting an evidentiary hearing to resolve the genuine issues of material fact herein. Accordingly, the order appealed is reversed and the cause is remanded for proceedings consistent with this opinion.
ROBERT P. SMITH, Jr., C.J., and LARRY G. SMITH and THOMPSON, JJ., concur.